      Case: 1:18-cv-00501-JJH Doc #: 12 Filed: 09/30/20 1 of 2. PageID #: 1103




                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


William Patterson,                                               Case No. 1:18-cv-501

                        Petitioner,

        v.                                                       ORDER


Ohio Adult Parole Authority,

                        Respondent.


        Before me is the November 8, 2019 Report and Recommendation of Magistrate Judge

George J. Limbert, (Doc. No. 11), recommending I conclude that each of pro se Petitioner William

Patterson’s four claims for relief are procedurally defaulted, and that I dismiss his petition for a writ

of habeas corpus.

        Under the relevant statute, “[w]ithin fourteen days after being served with a copy, any party

may serve and file written objections to such proposed findings and recommendations as provided

by rules of court.” 28 U.S.C. § 636(b)(1); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.

1981). The fourteen-day period has elapsed and no objections have been filed.

        The failure to file written objections to the Magistrate Judge’s Report and Recommendation

constitutes a waiver of a determination by the district court of an issue covered in the report.

Thomas v. Arn, 728 F.2d 813 (6th Cir. 1984), aff’d, 474 U.S. 140 (1985); see also Walters, 638 F.2d at 950

(6th Cir. 1981); Smith v. Detroit Fed’n of Teachers, Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987) (“only

those specific objections to the magistrate’s report made to the district court will be preserved for

appellate review”).
      Case: 1:18-cv-00501-JJH Doc #: 12 Filed: 09/30/20 2 of 2. PageID #: 1104



        Following my review of the Magistrate Judge’s Report and Recommendation, I adopt the

Report and Recommendation, (Doc. No. 11), in its entirety as the Order of the Court and dismiss

Patterson’s petition. Further, I certify there is no basis on which to issue a certificate of

appealability. 28 U.S.C. § 2253; Fed. R. App. P. 22(b).

        So Ordered.




                                                          s/ Jeffrey J. Helmick
                                                          United States District Judge




                                                    2
